Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

The term "integral" in claim 21-23, 27 is a relative term which renders the claim indefinite.  The term "integral" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

4. 	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 

6. 	Claim 21-25, 28, 29, 36, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eads & Flad (Eads et al.) US 95,784 in view of Meheen US 7,146,672.  Eads et al. disclose a multi-arch bridge and method for making said bridge comprising:Producing an 1st arch (A) having at least one end (a) movably mounted to a pillar (C) 
and a 2nd end mounted to an abutment (B).
Producing an 2nd  arch (A) having at least one end (a) movably mounted to a pillar (C) 
and a 2nd end mounted to an abutment (B).
What Eads et al. do not disclose is providing a tension rod between ends of the archs.
However, teaches a method of posttensioning an arch bridge (2), extending between abutments (16) wherein the method comprises the steps of:
Connecting a tie rod (30), in a force fitting manner to a foot point (14) of an arched 
beam (20) movably (as at 13) mounted to an abutment or pillar (16).
Connecting said tie rod (30), in a force fitting manner, at an opposing end to a 2nd foot 
point of the arched beam (20), mounted to an abutment or pillar (16).
Tensioning said tie rod (30) ends with nuts (33) to increase or decrease the tensile force 
	in said tie rod (30).  See Col. 2, ln. 35-Col. 4, ln. 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of making a multispan arch bridge of Eads et al. with the steps of posttensioning the ends of an arch together, as taught by Meheen in order to optimize the sharing of live and dead loads on the bridge and minimize costs, expressly taught by Meheen, see Col. 4, lns. 5-11.

With respect to claims 22, 23 Eads et al. disclose the step of connecting one of the foot points to a pillar (C) during a structural portion of the integral bridge. Col. 2, lns. 1-5.
And Meheen teaches the step of force-fitting (33) one of the end points (31) is realized during a section-wise production of the arch bridge.  Col. 3, lns. 8-32. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of making a multispan arch bridge of Eads et al. with the steps of posttensioning the ends of an arch together, as taught by Meheen in order to optimize the sharing of live and dead loads on the bridge and minimize costs, expressly taught by Meheen, see Col. 4, lns. 5-11.

With respect to claim 24 although Meheen does not disclose the preferred tension range of the tie rods, Meheen does teach tuning the vertical (24) and horizontal (30) tie rods by tightening or loosening one or both, such that live and dead loads are shared between the arch and the truss of the arched bridge.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tension the tie road of Eads et al. in view of Meheen, to a tension of 80-500N/mm2, in order to accommodate intended weight, wind and traffic activity on the bridge.

With respect to claims 25, 29 Meheen teaches a method of using a jacking anchorage (31, 33).  In order to take up the horizontal forces in the arch caused by the dead weight of the arch, supports and road.  See Col. 3, ln. 33-Col. 4, ln. 10.  Therefore, it would 


With respect to claim 28 Eads et al. disclose a method of making a multispan arch bridge.  But do not disclose details of the road supported by said bridge.  However, Meheen teaches it is known to suspend a road deck (12) from a bridge arch, using suspension cables (24).  See Col. 2, lns. 36-53; Figs. 1-3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multispan arch bridge of Eads et al. with the road deck and suspension cables taught by Meheen in order to support vehicles and pedestrians.

With respect to claims 36 and 39, 40 Eads et al. disclose at least two arches (A, A’) are produced.  Eads et al. also illustrate in Fig. 1, the clear span width of the arches is at least 5 times the clear span rise between abutments and pillars.

7. 	Claims 26, 27, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eads et al. US 95,784 in view of Meheen US 7,146,672 as applied to claim 21 above, and further in view of Muller US 4,993,094.
Eads et al. in view of Meheen disclose a method of making a multi arch bridge having post tensioned arch ends.  But do not disclose a reinforced cement tie rod.  However, 

Muller teaches a method of making prestressed, reinforced concrete tendons comprising: An external outer tendon (5) having coupling ends for sequential or prefabrication assembly to a series of similar external, metal, tubular sections (7).
A sheathed prestressing cable (8), and a concrete/cement filler embedding the cables
within the series of metal tubular sections. Figs. 6-9, Col. 5, ln. 33-Col. 6, ln. 51.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of producing a posttensioned multispan arch bridge of Eads et al. in view of Meheen with the prestressed tendons taught by Muller in order to form longer/additional spans and accommodate marine environments.

8. 	Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eads et al. US 95,784 in view of Meheen US 7,146,672  as applied to claim 21 above, and further in view of Kim et al. US 4,691,399.  Eads et al. in view of Meheen disclose a method of making a multi arch bridge having post tensioned arch ends.  But do not disclose additional arches tensioned to the existing spans.  However, Kim et al. teaches a method of rehabilitating an arch bridge with posttensioning cables.  Wherein each arch (23, 25) of a respective bridge span includes a pair of posttensioning cables (75) arranged along a lower chord of said bridge structure, and coupled at opposing ends of said cables (75) to tensioning plates (77) and nuts (79), of a respective arch footpoint (81) at the top of a pillar or abutment (83).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
st arch with a 1st pair of posttensioning bars and subsequently posttensioning a series of arches with a 2nd pair of posttensioning bars taught by Kim et al., sequential construction of modular bridge units is well known in the art.  See Col. 2, ln. 5-40; Col. 5, ln. 62-Col. 6, ln. 35.

9. 	Claims 24, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eads et al. US 95,784 in view of Meheen US 7,146,672  as applied to claim 21 above, and further in view of Clark US 2011/0194897.
Eads et al. in view of Meheen disclose a method of making a multi arch bridge having post tensioned arch ends.  But do not disclose details about the road deck or surface.
However, Clark teaches a method for onsite pouring of prestressed concrete deck slabs (11).  Wherein prestressing cables (41) are embedded in poured concrete (57) in successive segments with expansion joints (74) therebetween.  The prestressing cables being tensioned to a force of 20,000-40,000lbs.  [0052-56, 64-72], Figs. 24-33.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Eads et al. in view of Meheen with the method of forming prestressed concrete road slabs, as taught by Clark, in order to accommodate heavy vehicle traffic.

10. 	Claim 27, 31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eads et al. US 95,784 in view of Meheen US 7,146,672  and Clark US 2011/0194897 as applied to claim 22, 30 above, and further in view of Richard US 4,694,622.

Eads et al. in view of Meheen disclose a method of making a multi arch bridge having post tensioned arch ends.  But do not disclose the composition of the tie rod/prestressing cable.  However, Richard teaches a method of making reinforced concrete structural elements, such as prestressing tendons, having an outer tubular body (1), a concrete matrix (M) and a carbon fiber prestressing cable (4).  See Col. 1, ln. 52-Col. 2, ln. 56, Col. 3, ln. 12-30.

Allowable Subject Matter
11. 	Claims 32, 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

* Note to Applicant: US 4,691,399 Figs. 2, 10 although not cited in the rejection is of particular interest.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

	http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				02/22/2021